Citation Nr: 1641649	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 2011 for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD prior to May 8, 2012 and a rating in excess of 70 percent from May 8, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to July 2004 and from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD with an initial 30 percent rating, effective April 13, 2011.

A July 2014 rating decision from a Decision Review Officer (DRO) increased the initial rating for PTSD to 50 percent, effective April 13, 2011.  A July 2014 Statement of the Case indicates that a rating of 70 percent was granted as of May 8, 2012.

TDIU is an element of the Veteran's appeal of the initial rating assigned for PTSD because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled for a Board hearing at the RO in November 2014, but he failed to appear for the hearing as scheduled.  If a claimant fails to appear for a scheduled hearing and a request for a postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).  No further hearing will be granted in the same appeal unless such failure to appear was with good cause.  Id.

In a June 2016 statement, the Veteran requested a rescheduled hearing.  He explained he was not aware of the hearing and thought his appeal had been closed after the July 2014 rating decision that increased the initial rating for PTSD.  

The Board finds the Veteran has not established good cause to reschedule the requested hearing.  The Veteran's statement that he thought his appeal had been closed is inconsistent with his pleadings in this case and the other evidence of record.  The Veteran's statement of the case for the present appeal was issued on the same date as the July 2014 rating decision that increased the initial rating for PTSD.  The Veteran did not file his substantive appeal (VA Form 9) with the initial hearing request until August 2014, which is after the July 2014 rating decision was issued.  Thus, the record establishes the Veteran knew his claim remained in appellate status after the issuance of the July 2014 statement of the case, despite his assertions in the July 2016 statement.  As such, he has not established good cause for his failure to appear for the hearing, and his appeal must be processed as if the hearing request has been withdrawn.

In so much as the Veteran has asserted he did not receive notice of the November 2014 hearing, the record establishes a hearing notice was mailed to the Veteran's last known address in October 2014; therefore, the presumption of regularity applies, and it is presumed the Veteran received the hearing notice.  See Kyhne v. Shinseki, 24 Vet. App. 228 (2011) (noting the presumption of regularity applies to VA notices, unless there is evidence to rebut the presumption).

The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Statements made by the claimant are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The benefit of the doubt is not applicable to rebut presumption.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  In this case, there is no evidence that indicates the hearing notice was not received other than the Veteran's assertions, which are insufficient to rebut the presumption of regularity.

In sum, the record establishes the Veteran was provided notice of his scheduled hearing and failed to appeal without good cause.  Thus, the Board will proceed with consideration of the Veteran's appeal as though his hearing request has been withdrawn.  38 C.F.R. § 20.704(d).  However, the Veteran retains the right to a hearing for the issue of entitlement to TDIU raised under the holding in Rice, if the benefit is not granted by the Agency of Original Jurisdiction (AOJ) upon initial consideration.

The issues of entitlement to a higher initial rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran filed a service connection claim for PTSD on April 13, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 2011 for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2009 and December 2010.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal of the effective date of service connection for PTSD.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran first filed a service connection claim for PTSD on April 13, 2011.  This claim was filed more than a year after his last separation from active service in January 2009.  See 38 U.S.C.A. § 5110(b)(1) (indicating the effective date of service connection will be the day following the release from active service if the claimed is received within one year from the discharge or release from active service).  Thus, the proper date of service connection is the date VA received the claim, April 13, 2011.

The Veteran suggests an earlier effective date of service connection for PTSD is warranted because the military and/or VA knew he had been diagnosed with PTSD prior to the date of his April 2011 claim; however, Congress has not established a provision for an effective date of service connection on this basis and has clearly indicated the effective date of service connection will be the date of the claim unless the claim is received within one year of discharge or release from active service.  See 38 U.S.C.A. § 5110.  While cognizant of the Veteran's assertion, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")).  Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to an effective date prior to April 13, 2011 for service connection for PTSD is denied.


REMAND

The Veteran has reported receiving private psychiatric treatment leading up to and during the appeal period; however, there are no private treatment records associated with the claims file other than two letters from private providers.  VA's duty to assist requires reasonable efforts to ensure all relevant treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Further, in several recent statements submitted to the Board, the Veteran has asserted his PTSD has increased in severity.  He has not been provided a psychiatric examination since May 2011.  Therefore, new VA examination is necessary to make an informed decision regarding the appeal of the initial rating assigned for PTSD.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

The issue of entitlement to TDIU has not been considered by the AOJ in the first instance and is also inextricably intertwined with the initial rating assigned for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Ask the Veteran to identify any potentially relevant, outstanding private treatment records and make reasonable efforts to assist the Veteran in obtaining any such records.

3.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected PTSD.

4.  Develop and adjudicate the issue of entitlement to TDIU that has been raised under the holding in Rice, to include on an extraschedular basis if necessary.

5.  Readjudicate the issue of a higher initial rating for PTSD.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


